2
1




                              NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                        Fed. R. App. P. 32.1



                  United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                  Submitted June 5, 2014
                                   Decided June 5, 2014


                                          Before

                              DIANE P. WOOD, Chief Judge

                              FRANK H. EASTERBROOK, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge




    No. 14-1367

    UNITED STATES OF AMERICA,                                  Appeal from the United
           Plaintiff-Appellee,                                 States District Court for the
                                                               Central District of Illinois.
            v.
                                                               No. 13-30052
    CRAIG C. HOWELL,
                                                               Richard Mills, Judge.
           Defendant-Appellant.




                                           Order

       Craig Howell has been convicted of failing to register as a sex offender after
    moving from one state to another. His appeal presents two arguments.

        First, he contends that 18 U.S.C. §2250 (SORNA), which establishes the
    registration requirement, exceeds the national government’s power under the
    Commerce Clause. This court has held otherwise. United States v. Vasquez, 611
F.3d 325, 330–31 (7th Cir. 2010); United States v. Sanders, 622 F.3d 779 (7th Cir.
    2010); United States v. Kendrick, 647 F.3d 732, 734 (7th Cir. 2011). Howell contends
No. 14-1367                                                                     Page 2

that National Federation of Independent Business v. Sebelius, 132 S. Ct. 2566 (2012),
calls these decisions into question. Not so. National Federation concluded that the
Commerce Clause does not afford much scope for the regulation of inactivity. Id.
at 2587. Howell, by contrast, moved from one state to another without fulfilling
the conditions the statute set for that activity; regulation of the circumstances
under which interstate travel occurs lies at the core of the national power under
the Commerce Clause. See, e.g., United States v. E.C. Knight Co., 156 U.S. 1 (1895).
Two other circuits have sustained the validity of §2250 in the wake of National
Federation. See United States v. Robbins, 729 F.3d 131 (2d Cir. 2013); United States v.
Cabrera-Gutierrez, 2014 U.S. App. LEXIS 5203 (9th Cir. Mar. 17, 2014). No court of
appeals has held otherwise.

     Second, Howell maintains that 42 U.S.C. §16913(d), which permits the
Attorney General to decide the extent to which SORNA applies to persons whose
predicate convictions predate its enactment, delegates impermissible power to
the Executive Branch. That argument, too, has been considered and rejected by
this court. United States v. Goodwin, 717 F.3d 511 (7th Cir. 2013). No other circuit
has disagreed; we do not see any reason to revisit the subject.

                                                                             AFFIRMED